DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-8, 10 and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Wavelength Modulation Over 500 kHz of Micromechanically Tunable InP-Based VCSELs with Si-MEMS Technology” (Yano) in view of “Long-Wavelength Vertical-Cavity Surface-Emitting Lasers on InP with Lattice Matched AlGaInAs-InP DBR Grown by MOCVD” (Nishiyama).
For claim 1, Yano teaches a method for fabricating a microelectromechanical system (MEMS)-tunable vertical cavity surface emitting laser (VCSEL), the method comprising: 

bonding an optical membrane device to the active region substrate (fig. 1, Si membrane).
Yano does not explicitly state the active region substrate has active layers that amplify light.  However, Yano does teach the active region substrate is provided by a half-VCSEL structure of (Nishiyama) (page 528, Design section, lines 1-5).
Nishiyama teaches an active region substrate (fig. 1 below dielectric DBR) has active layers that amplify light (fig. 1, active layer, AlGaInAs QWs and page 991, col. 2, lines 14-15).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the active region substrate of Nishiyama in the device of Yano in order to form the tunable VCSEL of Yano as taught by Yano.
For claim 2, Yano teaches bonding the optical membrane device to the active region substrate comprises metal bonding the optical membrane device to the active region substrate (page 530, D. Bonding lines 1-2, Au-Au bump bonding).
For claim 4, Yano teaches the bonding the optical membrane device to the active region substrate comprises thermocompression bonding the optical membrane device to the active region substrate (page 528, Design section, lines 12-15).
For claim 5, the combination does not teach a distance between the active region substrate and the membrane device is less than a micrometer. However, the distance between the active region substrate and the membrane device is a known results effective variable as it changes the cavity length and the wavelength of the laser. It would have been obvious to one having ordinary skill in the art at the time the In re Aller, 105 USPQ 233.
For claim 6, Yano teaches fabricating the optical membrane device by releasing a membrane structure by partially removing a release layer (fig. 3,(3)-(4), page 529, B. Fabrication).
For claim 7, Yano teaches the membrane structure is deflected to tune the VCSEL (abstract). Yano does not teach the membrane structure is deflected between 1 and 3 m to tune the VCSEL.
However, the deflection amount is a known results effective variable as it changes the cavity length and the wavelength of the laser. It would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the optimal and workable range for deflection amount including between 1 and 3 micrometers in order to achieve a desired wavelength, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
For claim 8, Yano teaches using a spacer device (fig. 1 and fig. 3(3) epitaxial growth, page 529, B. Fabrication, lines 6-7) between the active region substrate (fig. 1, InP VCSEL chip) and the optical membrane device (fig. 1, Si membrane).
For claim 10, Nishiyama further teaches the active region substrate includes a multiple quantum well structure (fig. 1, AlGaInAs QWs, page 991, col. 2, lines 14-15).
For claim 15, Yano teaches deflecting an optical membrane of the optical membrane device in a direction away from the active region substrate to tune the VCSEL (fig. 13, as the voltage is modulated, the membrane is deflected in a direction toward and away from the active region resulting in the wavelength tuning of the VCSEL).
For claim 16, Yano teaches forming a curved mirror (fig. 3(5), Thin film mirror, page 529, B. Fabrication, lines 5 and 13).
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Wavelength Modulation Over 500 kHz of Micromechanically Tunable InP-Based VCSELs with Si-MEMS Technology” (Yano) in view of “Long-Wavelength Vertical-Cavity Surface-Emitting Lasers on InP with Lattice Matched AlGaInAs-InP DBR Grown by MOCVD” (Nishiyama) and further in view of US 2002/0168136 (Atia 136).
For claim 3, the previous combination does not teach bonding the optical membrane device to the active region substrate comprises solder bonding the optical membrane device to the active region substrate.
However, Atia 136 teaches an optical membrane device (figure 4, label 110) is bonded to a substrate (label 112) by solder bonding (label 111 and paragraph 53) as a known alternative to thermocompression bonding.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the solder bonding of Atia 136 as a simple substitution for the thermocompression bonding of previous combination as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an .
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Wavelength Modulation Over 500 kHz of Micromechanically Tunable InP-Based VCSELs with Si-MEMS Technology” (Yano) in view of “Long-Wavelength Vertical-Cavity Surface-Emitting Lasers on InP with Lattice Matched AlGaInAs-InP DBR Grown by MOCVD” (Nishiyama) and further in view of US 6,785,318 (Matsui).
For claim 9, the previous combination does not teach controlling a polarization by applying asymmetric stress. However, Matsui does teach controlling a polarization by applying asymmetric stress in order to provide stable polarization (abstract). It would have been obvious to one of ordinary skill in that art at the time the invention was made to control a polarization in the device of the previous combination by applying asymmetric stress as taught by Matsui in order to provide stable polarization.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Wavelength Modulation Over 500 kHz of Micromechanically Tunable InP-Based VCSELs with Si-MEMS Technology” (Yano) in view of “Long-Wavelength Vertical-Cavity Surface-Emitting Lasers on InP with Lattice Matched AlGaInAs-InP DBR Grown by MOCVD” (Nishiyama) and further in view of US 2010/0091804 (Musio).
For claim 11, the previous combination does not teach installing the VCSEL in a package with a thermoelectric cooler. However, Musio teaches installing a laser (fig. 1, 13) in a package (fig. 4) with a thermoelectric cooler (fig. 1, 11) in order to improve temperature stability ([0020]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to install the VCSEL (i.e. the laser of the previous .
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Wavelength Modulation Over 500 kHz of Micromechanically Tunable InP-Based VCSELs with Si-MEMS Technology” (Yano) in view of “Long-Wavelength Vertical-Cavity Surface-Emitting Lasers on InP with Lattice Matched AlGaInAs-InP DBR Grown by MOCVD” (Nishiyama) and further in view of 2002/0150130 (Coldren) and US 6,804,270 (Vakhshoori).
For claim 12, the previous combination does not teach coupling pump light into the VCSEL with a lens that collimates laser light exiting from the VCSEL.
However, Coldren teaches a collimating lens at the output surface of a tunable VCSEL assembly (fig. 1, 33, [0041]) in order to increase transmission distance ([0041]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a collimation lens at the output surface of the VCSEL in the previous combination in order to increase transmission distance as taught by Coldren. Further, Vakhshoori teaches coupling pump light (fig. 1, 2) into the output surface of the VCSEL (fig. 1, 16) in order to provide a common pump source for the VCSEL as well as an amplifier. It would have been obvious to one of ordinary skill in the art at the time the invention was made to coupling pump light into the VCSEL through an output surface (i.e. a lens that collimates laser light exiting from the VCSEL based on the combination with Coldren) of the previous combination in order to provide a common pump source for the VCSEL as well as an amplifier as taught by Vakhshoori.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Wavelength Modulation Over 500 kHz of Micromechanically Tunable InP-Based VCSELs with Si-MEMS Technology” (Yano) in view of “Long-Wavelength Vertical-Cavity Surface-Emitting Lasers on InP with Lattice Matched AlGaInAs-InP DBR Grown by MOCVD” (Nishiyama) and further in view of US 8,059,277 (Atia 277) and US 2010/0091804 (Musio).
For claim 13, the previous combination does not teach installing the VCSEL on an optical bench and emitting a swept optical signal that propagates parallel to a top surface of the optical bench. However, Atia 277 teaches installing a frequency swept laser (fig. 2, 105) on an optical bench (fig. 2, 107, c. 5, l. 53-55) and emitting a swept optical signal in order to provide a source for OCT (title). It would have been obvious to one of ordinary skill in the art at the time the invention was made install the frequency swept laser (i.e. the VCSEL) produced by the method of claim 1 on an optical bench and emitting a swept optical signal as taught by Atia 277 in order to provide a source for OCT.
The combination does not explicitly teach the signal propagates parallel to a top surface of the optical bench. However, Musio teaches a main optical axis propagates parallel to the optical bench ([0034]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to propagate the signal of the previous combination parallel to the optical bench as taught by Musio.  The arrangement has the advantage of allowing optical elements to be mounted at the same height and simplifies alignment compared to a non-parallel arrangement.
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over “Wavelength Modulation Over 500 kHz of Micromechanically Tunable InP-Based VCSELs with Si-MEMS Technology” (Yano) in view of “Long-Wavelength Vertical-Cavity Surface-Emitting Lasers on InP with Lattice Matched AlGaInAs-InP DBR Grown by MOCVD” (Nishiyama), US 8,059,277 (Atia 277), and US 2010/0091804 (Musio), and further in view of US 2009/0232170 (Schwartz).
For claim 14, the previous combination does not teach installing a laser pump on the optical bench for generating pump light for optically pumping. 
However, Schwartz teaches a laser pump (fig. 1A and 1B, label 1a, [0037]) is installed on an optical bench (fig. 1A and 1B, label 20, [0036]) in order to pump the semiconductor laser chip (fig. 1A and 1B, label 4) on the optical bench ([0037]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to install a laser pump on the optical bench as taught by Schwartz as a simple substitution for the pumping of previous combination as the substituted components and their functions were known in the art and the substitution would have yielded predictable results.  In the present case, the substituted component provides an alternative means to excite the gain medium.  See MPEP 2143 I.B.
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 8, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1, 4 and 13 of U.S. Patent No. 10/855,053. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is obvious over claim 1 of US 10,855,053; claim 8 of the instant application is obvious over claim 13 of  US 10,855,053; and claim 11 of the instant application is obvious over claim 4 of  US 10,855,053. While the claims of the instant application are method claims the method steps do not add any significant details beyond generally assembling the elements to meet the structural limitations of the device claims in US 10,855,053.  Such assembly would have been within the skill of one of ordinary skill in the art at the time the invention was made to build the claimed device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Carter/Primary Examiner, Art Unit 2828